DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  In claim 1 line 12, “these two parts” should be --the first part and the second part--; in claim 14 line 2, “the two parts” should be --the first part and the second part--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudau (US 6,109,134).
Sudau discloses a pendulum damping device, comprising: a support (16) configured to rotate about an axis (axis through center of 16, (not shown), see Fig 2), at least one pendulum body (4) and at least one rolling member (36) guiding the movement of the pendulum body (4) relative to the support (16), the rolling member (36) structural limitations of the claim. see MPEP 2114 II).
Re claim 7, the elastic element (22) locally defining the periphery of the rolling member (36), between the first part (left side 38) and the second part (right side 38) of the rolling member (36).
Re claim 8, the elastic element (22) being is a washer squeezed between the first part (left side 38) and the second part (right side 38) of the rolling member (36) when the axial clamping force is exerted (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 13, the pendulum body (34) comprising: first and second pendulum masses (5, 4) axially spaced apart from each other and mobile relative to the support (16), the first pendulum mass (5) being arranged axially on a first side (left side structural limitations of the claim. see MPEP 2114 II).
Re claim 14, the elastic element (22) axially separates the two parts (left side 38) (right side 38) of the rolling member (36) so that this the rolling member exerts an axial clamping force on each pendulum mass of the pendulum body during the movement of the pendulum body relative to the support (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 15, the elastic element (22) is a single part with at least one of the first part (left side 38) and the second part (right side 38).
Re claim 16,  a vehicle power train component, being one of a dual mass flywheel (see col. 4 lines 62- 63), a clutch disc, a single wet clutch, a dry or wet dual clutch, a hydrodynamic torque converter and a hybrid component, comprising a pendulum damping device as claimed in claim 1.
Re claim 20, the rolling member (36) exerts on the pendulum body or on the support axial clamping corresponding to a tangential force of between 0.15 N and 1.5 N (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Allowable Subject Matter
Claims 2-6, 9-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170268600	State of the art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656